Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received July 14, 2022, amending Claim 1.  No new claims were added by this amendment.  No claims were cancelled by this amendment.

Examiner Initiated Interview
The Examiner initiated an interview with Mr. Samuel Katz on July 28, 2022 to discuss a potential new matter issue with the amendments filed July 14, 2022.  Specifically, two refill components comprising two different light filters with two different spectrums as shown in Figure 6 in combination with the embodiment with a three-filter wheel as shown in Figures 7A and 7B remotely located from the refill components.  The attendees discussed the Examiner’s finding and Mr. Katz agreed to review it further and provide feedback or submit an updated set of claims if applicable.  In over five weeks since that interview, the Examiner has called numerous times and left a number of messages as an attempt to advance prosecution.  As of September 7, 2022, no reply has been received to any of the Examiner’s messages.  Therefore, the Examiner is assuming that the Applicant intends for the examination of the July 14, 2022 claims as presented. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the oral care product array configured with both a first and second light filters in the refill components and an actuator configured to move a light filter module comprising a plurality of light filters located in the handle component as claimed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and therefore dependent Claims 2-9, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the Applicant claims structural limitations:

“… a first light filter operatively coupled to the first light guide to spectrally limit light emitted from the light emitting end of the first light guide to a first spectrum; and …
… a second light filter operatively coupled to the second light guide to spectrally limit light emitted from the light emitting end of the second light guide to a second spectrum, the second spectrum being different than the first spectrum; …”  
 
The cited structural limitations are disclosed in the configuration shown in Figure 6 where a light source is provided in the handle and the filters are fixed filters coupled to the light guides located in the first and second refill component.
The Applicant additionally claims structural limitations:

”… an actuator operably coupled to the light generating module, the actuator configured to spectrally limit light generated by the light generating module to a selected spectrum within the spectral range…
… a light filter module comprising a plurality of light filters, each of the plurality of light filters configured to spectrally limit light generated by the light generating module when activated; and 
wherein the actuator is operably coupled to the light filter module to selectively activate a selected light filter from among the plurality of light filter …”  

The cited structural limitations are disclosed in the configuration shown in Figures 7A and 7B where a light source is provided in the handle and comprises a plurality of filters mounted on a light filter module inside the handle that is selectively rotated by an actuator to change the light generated by the light generating module.
The combined device containing both the filters in the refill components and an actuator for moving filters on a light filter module inside the handle components is not disclosed by the Applicant.  Therefore, amended Claim 1 and dependent Claims 2-9, contain new matter.  It is important to point out that the combined invention of Figures 6, 7A, and 7B may often have inferior performance to the Figure 6 embodiment since the filter within the refill component will control the output spectrum regardless of the light filter position controlled by the actuator.  In fact, if the actuator in Figures 7A and 7B presents a filter that restricts the light spectrum (such a red wavelengths only narrow bandpass filter) to a range that does not overlap the filter inside the Figure 6 refill component (such as a blue wavelengths only narrow bandpass filter), creates a scenario where no light would be emitted from the device.  Additionally, in a scenario where spectrums overlap slightly the light intensity may be significantly diminished.  Therefore, in addition to being new matter, the combination is technically undesirable.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and therefore dependent Claims 2-9, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, the scope of the claim does not match the Applicant’s invention since the claim structure is not disclosed in the original application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen et al. WO 2016/051300 A1 (hereafter Vermeulen et al.) in view of Adachi US 6,478,732 (hereafter Adachi).

 	Vermeulen et al. teaches an oral care product that includes a power source 98, a wide spectrum light source 146 and an actuator 88 configured to tune filter 148 to generate a selected spectrum within a spectral range.  As shown in Figure 10, the product includes a toothbrush head that includes a probe 132 that in one embodiment includes an optic module 92 that includes at least one of optical filters.  Vermeulen et al. does not specifically identify the toothbrush head as a refill component as claimed, however, it would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to make the toothbrush head a refill since it is common knowledge that toothbrush heads wear out after a period of time and need to be replaced without disposing of the more costly powered handle assembly.  Therefore, Vermeulen et al. discloses a toothbrush with the claimed light source, optical filter fixed in the toothbrush head, and actuated optical filter in the handle as claimed.  Vermeulen et al. elected to use a tunable Fabry-Perot filter in lieu of a filter comprising a plurality of filters.
	The reference Adachi discloses an endoscope system that is analogous prior art since it too includes a power source, wide spectrum light source 211 and actuators M1 and M2 configured to tune filter 23 and 25 to generate a selected spectrum within a spectral range that is optically transmitted to a distal head that contains a fixed cut-off filter 14.  Adachi discloses in Figure 4 that filters 23 and 25 comprising a disk containing a plurality of filters 231, 232, and 233 that are positioned by the motors M1 and M2 in front of the light source 211 to control the spectrum of the light transmitted to the remote head.
	It would have been an obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Fabry-Perot filter of the Vermeulen et al. device to be a filter disk comprising a plurality of filters as taught by Adachi with the motivation to use optical band pass filters that allow the spectrum to be more customized to a desired range of wavelengths.
	It is important to point out that the currently amended claims are different than the invention that was in the possession of the inventor(s) at the time the application was filed.  Therefore, the Applicant is not entitled to a patent covering these amended claims.

Response to Arguments
Rejections Under 35 U.S.C. 102
Applicant’s arguments with amendments, filed July 14, 2022, with respect to the 35 U.S.C. 102 rejection(s) of Claims 1-9 under Altshuler US 20060194164 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.

Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723